Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application # 17/445, 511 that was filed on 08/20/2021. Claims 1-15 are currently pending and are under examination.

Specification
The disclosure is objected to because of the following informalities: the specification on page 6 and para. [0013] references claims to describe/teach the nature of the invention. Such statements do not directly and concisely describe the invention and should be removed.  
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, It is not clear to the examiner what kind of pressure are being referred from the recitation “a first pressure” and “a second pressure“ in line 2-3 of claim 1. The examiner suggests the applicant to clarify the claim by amending the recitations into “a first air pressure” and “a second air pressure”. Also amend all following similar recitations that are appropriate in calim1, 2 and 6
Claim 6 recites the limitation "the contour" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 are rejected under the same rational as the rejection of claim 1 above solely due to their dependency from the rejection claim 1 above.

Examiner’s Commentary:
Due to the technology area where the application is classified. Examined (i.e. Aeronautics and astronautics technology area, CPC B64C 1/14) and the subject matter claimed and disclosed  (“…an aircraft with at least one door that is adapted to separating two environments with different air pressures. …”, the aircraft in Fig. 1), the examiner advises the applicant to amend the preamble to put the claimed door in an aircraft environment as follows:
Suggestion: 1, delete claim 15 and amend the limitation of claim 1 with limitations from claim 15.
Suggestion 2: amend the preamble of claim 1 at the beginning of claim 1 by replacing “A door…” with “An aircraft door…”. Then, amend the following “the door” recitations with “the aircraft door”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642